Citation Nr: 1241255	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a left knee disability. 

3. Entitlement to service connection for a right shin disability. 

4. Entitlement to service connection for a left shin disability. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2008. He was stationed in Iraq from August 2006 to March 2007. 

This matter was last before the Board of Veterans' Appeals (Board) in August 2011 on appeal from a February 2009 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA). The RO denied the claims for service connection. In March 2011, the Veteran testified before the below-signed Veterans Law Judge at a hearing held at the RO - a transcript of that hearing has been associated with the record. The Board remanded for additional development. 

This matter was initially certified to the Board as including claims for service connection for tinnitus and for a back disability. The Board granted service connection for tinnitus in August 2011 and the RO effectuated that grant with a September 2011 rating action. Subsequently, the RO also granted entitlement to service connection for back disability in a September 2012 decision. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1997). The Veteran has not filed a second NOD in regard to the September 2011 or September 2012 rating actions. Accordingly, since the claims for tinnitus and a back disability have been granted, they are not before the Board and not reflected on the title page.

A review of the Virtual VA paperless claims processing system revealed additional medical evidence pertinent to the present appeal. This evidence has been carefully reviewed by the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that additional pertinent evidence remains outstanding and that a clarifying medical opinion is needed. This appeal must be remanded in compliance with VA's duty to assist.

At the March 2011 hearing, the Veteran presented the below-signed Veterans Law Judge with some June 2008 service treatment records that were not otherwise associated with the claims file. He also testified that he had undergone x-rays of the bilateral shins while on active duty, but no such x-ray findings appear in the claims file. The Veteran's authorized representative specifically contended that "there may be service medical records missing." However, the record does not reflect any additional development by the RO to confirm whether or not all available records were associated with the claims file. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005), and 38 C.F.R. § 3.159(c)(2), the RO/AMC must ensure that all available records are associated with the record and submit inquiries to both the National Personnel Records Center and the National Archives if unable to locate pertinent records through other channels. The RO/AMC must make attempts to obtain any outstanding records, make a formal finding as to the unavailability of any such records, and (as required by 38 C.F.R. § 3.159(e)) inform the Veteran of the status of his records. If no additional records can be located, the RO/AMC also must advise him that alternative forms of evidence can be developed to substantiate his claims. Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992).  

The Veterans Claims Assistance Act of 2000 (VCAA) also requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The most recent VA treatment note within the (virtual) claims file is dated July 27, 2012. While this case is in remand status, the RO/AMC must take appropriate steps to locate any additional available VA treatment notes.

The record contains private treatment records dated prior to the Veteran's active duty service.  A May 2001 note indicates treatment for injuries, including an abrasion to the right knee, resulting from a motor vehicle accident. The note states that the Veteran would follow up with Doctors Long or Lesniak for a course of five (5) days and would then be seen by "Orthopedic Associates." The note states that the Veteran knows Orthopedic Associates "very well" and refers to his past medical history as "remarkable for multiple orthopedic injuries." As the Veteran has reported experiencing shin and knee pain within his first year of service and the outstanding records pertain to pre-service orthopedic injury, they are highly relevant to his claims. The RO/AMC must assist the Veteran in obtaining these records as well as records from any other identified pertinent private sources.

Pursuant to 38 C.F.R. § 3.327(a) (2011), medical opinions will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). The Veteran was afforded a VA orthopedic examination in September 2011. The examiner stated that the Veteran's knees and shins were "benign," but also referred to his "current condition." Further, although the examiner stated that the Veteran's complaints were "subjective only," he also stated "there are clinical findings to support his complaints." Due to the phrasing of the opinion, it is not clear if the examiner was, or was not, diagnosing a current disability. 

Regardless of current (italics added for emphasis) disability, an April 2009 VA examiner diagnosed bilateral patellofemoral syndrome and a May 2009 VA treatment provider observed crepitus - the 2011 examiner did not discuss these prior findings and/or the etiology of any such disability. Even if any patellofemoral syndrome had resolved by the time of the 2011 examination, the Court has stated that the requirement of a current disability is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim... even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet.App. 319, 321-323 (2007). Further, as the 2011 examiner based his opinion that the Veteran's "current condition" was not related to his active duty on the basis that there was no in-service evidence, the Board notes that not only has the Veteran raised the possibility that service treatment records are missing (to specifically include x-rays of his shins that will allegedly reveal evidence of fracture), but the Court has held that lay evidence may not be considered factually incredible solely on the basis of a lack of contemporaneous medical evidence. Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009). A clarifying opinion is necessary. See 38 C.F.R. § 4.2.

Accordingly, the case is again REMANDED to the RO/AMC for the following action:

1. Gather any newly created (after July 27, 2012) records of VA treatment and associate them with the record.

2. Take appropriate steps to attempt to locate any outstanding service personnel or treatment records. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), submit inquiries to the National Personnel Records Center and the National Archives if unable to locate any additional records through other channels. If no additional service records can be located, make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records and advise him that alternative forms of evidence can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992); see Washington v. Nicholson, 19 Vet.App. 362 (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence").

3. Provide the Veteran with an opportunity to submit any additional evidence that is not of record. Send him the necessary authorizations for the release of any private treatment records not currently on file - these records must specifically include, but are not limited to, records from Orthopedic Associates, Dr. Lesniak, and Dr. Long. Make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

4. Subsequently, return the Veteran's claims file to the 2011 examiner. If that examiner is not available, then provide the claims file to another examiner of suitable background and experience to render the requested opinions. AN EXAMINATION MAY BE CONDUCTED IF DEEMED NECESSARY (SPECIFICALLY, IF ANY NEWLY ASSOCIATED EVIDENCE REFLECTS THAT THE VETERAN'S CLINICAL PICTURE MAY HAVE CHANGED SINCE THE SEPTEMBER 2011 EXAMINATION). 

The examiner is reminded that he or she has an independent responsibility to review the ENTIRE claims file. His or her attention is drawn to the results of the April 2009 VA examination and to any medical evidence associated with the claims file as a result of this remand.

The examiner must provide an opinion as to whether the Veteran has experienced any shin or knee disabilities AT ANY TIME DURING THE PENDENCY OF THE APPEAL. The examiner must discuss whether any such disability was likely incurred during or as the result of any incident of the Veteran's active duty service.

If any newly associated private medical evidence indicates pre-existing injury to the knees or shins, the examiner must provide an opinion as to whether active duty service likely aggravated any such pre-existing condition beyond its natural progression. If possible, the examiner must provide a pre-service baseline of severity based on the medical evidence of record.

5. Review the claims file and ensure that the above-directed development has been completed in full. If any additional development is necessary, take appropriate steps.

6. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


